Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 13, 2021. Claims 1-16 are pending. 

Response to Arguments
(1) Applicant’s arguments filed on August 13, 2021 have been considered but are not persuasive.

Applicant argues the limitation “analysis of relationships of technological categories, and displaying the data on the information of interest by displaying the relationship of the technological categories in the form of an interactive network graph with nodes and links respectively between two nodes” is allowable subject matter.
In response examiner respectfully disagree. Applicant fails to carefully review the cited references where the cited reference Zilka teaches the arguing limitation analysis of relationships of technological categories (Column 12 lines 27-50: Technology Mapping), and displaying the data on the information of interest by displaying the relationship of the technological categories in the form of an interactive network graph with nodes and links respectively between two nodes (see figures 12 and 13 Column 14 lines 38-57, Column 15 line 61 to column 16 line 10: plurality of classification-based technical categories assigned to intellectual property).  

(2) Applicant argues Zilka does not disclose the co-occurrences of technological categories.

Applicant argument is not persuasive. Zilka teaches the co-occurrences of technological categories (see figures 12 and 13, table 1, Column 15 line 61 to column 16 line 40: For example technological category 1 co-occurred in classification 305/*, 704/234, 677/267. Note that classifications/sub-classifications are also technological categories/sub-categories). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zilka et al. (Patent No. : US 7117443 B1) in the view of Sowani et al. (Pub. No. : US 20140046895 A1)

As to claim 1 Zilka teaches a method of communication between a user and a database of Patents and of display and interactive exploration of data on information of interest relating to Patents/Patent applications, comprising: 
the generating, by an access interface, a request allowing the database of Patents to be interrogated based on at least one selection criterion entered into the access interface by the user (Column 11 lines 5-8: the text of the claim may be simply entered into a predetermined field or the like. Further, the text of the claim may be automatically retrieved from a database and inserted in the field); 
interrogating of the database by the request and the downloading of bibliographical data for the Patents/Patent applications found by the database, the downloaded bibliographical data including data on a technological category (column 12 lines 1-10, 59-60: FIG. 11 is a chart showing a data structure 1100 associated with the information collected wherein the intellectual property identifiers are correlated to various technology categories, competing patents, and competing activity. Of course, various information may be stored in relation to each of these pieces of information to further enhance reporting. Further, the data structure 1100 may be reconfigured to show the various information as a function of technology categories, competing patents, competing activity, and bibliographic information); 
processing the bibliographical data, the processing including an analysis of occurrences, the analysis of occurrences including the determining of a number of occurrences of the technological category for all of the Patents/Patent applications found (Column 12 lines 54-60: each patent of a company's portfolio may be reviewed to identify patents referenced by a patent office examiner during prosecution, as well as other patents that reference the particular patent. This information is often referred to as forward and backward citing. Other types of queries may be used to locate related patents based on patent class, bibliographic information, etc.), and an analysis of relationships of technological categories (Column 12 lines 27-50: Technology Mapping);
displaying, in interactive graphical and/or textual form, of a result and/or an interpretation of the analysis of occurrences and co-occurrences (see figs. 11, 13s, 15) and the data on the information of interest by displaying the relationship of the technological categories in the form of an interactive network graph with nodes and links respectively between two nodes (see figures 12 and 13 Column 14 lines 38-57, Column 15 line 61 to column 16 line 10: plurality of classification-based technical categories assigned to intellectual property). 
Zilka does not explicitly disclose but Sowani teaches an analysis including simultaneously determining numbers of occurrences and co-occurrences of the technological category by using a weighted similarity matrix (paragraphs [0008]-[0009], [0058]-[0059]: a co-occurrence matrix can be constructed at 310 wherein a number of simultaneous occurrences of the first categorical value X and the second categorical value Y).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zilka by adding above limitation as taught by Sowani to calculate a similarity value associated with each pair of the categorical values (Sowani, paragraph [0008]).

As to claim 2 Zilka together with Sowani teaches a method according to claim 1.  Zilka teaches the analysis of co-occurrences relates to pairs of data on the technological category (Column 12 lines 54-60). 

As to claim 3 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches the analysis of co-occurrences relates to triplets of data on the technological category (Column 12 lines 54-60). 

As to claim 4 Zilka together with Sowani teaches a method according to claim 1. Sowani teaches displaying the data on the information of interest by making control objects available to the user whose actuation or manipulation leads to a new execution of the analysis of co-occurrences with modified parameters (paragraph [0058]-[0059]). 

As to claim 5 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches displaying the data on the information of interest by making control objects available to the user whose actuation or manipulation leads to a filtering of the Patents/Patent applications found by the database and the generation of a corresponding sub-set of Patents/Patent applications (column 12 lines 54-60). 

As to claim 6 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches the actuation or the manipulation of the control objects also leads to an execution of an analysis of co-occurrences of the data on the technological category restricted to the sub-set of the Patents/Patent applications (column 3 lines 24-25). 

As to claim 7 Zilka together with Sowani teaches a method according to claim 1. Abe teaches displaying the data on the information of interest by displaying the result of the analysis of co-occurrences in the form of a network graph in two or three dimensions (paragraph [0101]). 

As to claim 8 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches the data on technological categories include technological classification symbols according to a system of hierarchical classification, for example IPC, CPC or USPC classification symbols (column 12 lines 28-35). 

As to claim 9 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches displaying the data on the information of interest by displaying the result of the analysis of co-occurrences in the form of an interactive network graph with nodes and links respectively between two nodes, the nodes representing technological classification symbols and the links between two nodes the co-occurrences of the technological classification symbols corresponding to the two connected nodes (column 11 lines 66-67). 

As to claim 10 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches a visual attribute of each node reflects the number of occurrences of a corresponding technological classification symbol and a visual attribute of each link reflects the number of co-occurrences of the technological classification symbols corresponding to the two connected nodes (column 12 lines 13-17). 

As to claim 11 Zilka together with Sowani teaches a method according to claim 1. Abe teaches the nodes and/or the links constitute interactive elements configured for triggering, following an action by the user, a new execution of the analysis of co-occurrences with modified parameters together with a new display of the result of the new analysis of co-occurrences in the form of an interactive network graph (paragraph [0102]). 

As to claim 12 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches the nodes and/or the links constitute interactive elements configured for triggering, following an action by the user, a filtering of the Patents/Patent applications found by the database, the generation of a corresponding sub-set of Patents/Patent applications, execution of an analysis of co-occurrences of the data on the technological category restricted to the sub-set of the Patents/Patent applications and a display, in the form of an interactive network graph of the result of the analysis of co-occurrences restricted to the sub-set (column 25 lines 21-25). 

As to claim 13 Zilka together with Sowani teaches a method according to claim 1. Sowani teaches the analysis of co-occurrences relates to triplets of technological classification symbols, in which the display comprises the display of the result of the analysis of co-occurrences in the form of an interactive network graph with nodes and complex links respectively between three nodes, the nodes representing technological classification symbols and the complex links between three nodes the co-occurrences of the technological classification symbols corresponding to the three connected nodes (paragraph [0008], [0059]). 

As to claim 14 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches a representation of the interactive graph intended to be displayed is generated by means of an artificial intelligence algorithm taking into account the complexity of the graph (column 12 lines 1-5). 

As to claim 15 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches the representation of the interactive graph comprises labels associated with the nodes and/or with the labels, the labels being generated on a basis of definitions of the hierarchical classification symbols (column 14 lines 27-30). 

As to claim 16 Zilka together with Sowani teaches a method according to claim 1. Zilka teaches the analysis of co-occurrences applies simple elements of graphical theory, including a calculation of the distance between nodes selected according to a actions of the user (column 14 lines 46-50).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context. Also, to expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169